BELL, Chief Justice.
Bank of Texas filed suit against J. F. Hulsey and wife, Doris Hulsey, to recover the balance due on a promissory note executed by them on November 1, 1958 in the principal amount of $2,688, payable in monthly installments of $56. “Wayside Mobile Homes” is the payee.in the note. Suit was also against H. D. Dillon, individually and H. D. Dillon d/b/a Wayside Mobile Homes because H. D. Dillon had assigned the note to appellee and had agreed to repurchase the note in case of default by the makers. He signed the assignment and repurchase agreement “H. D. Dillon.” Foreclosure of a chattel mortgage on a house trailer was also sought.
Appellee filed its motion for summary judgment. Appellant replied, setting up' that he was acting for Hank Dillon, Inc. and that “Wayside Mobile Homes” was the assumed name of Hank Dillon, Inc.
The court granted the motion and rendered judgment against appellant individually and d/b/a Wayside Mobile Homes.
The trial court acted correctly. What we have said in Dillon v. Bank of Texas, 346 S.W.2d 153, is here applicable in principle and we will not repeat it.
Additionally, it is here noted that Dillon did not even sign an assumed name but individually signed the assignment and repurchase agreement. This made him liable.
The judgment of the trial court is affirmed.